         Case: 4:21-cv-00285-DAP Doc #: 1 Filed: 02/03/21 1 of 6. PageID #: 1




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 FRANCIS E. DAVIS,
                                                         Case No. 4:21-cv-00285
                      Plaintiff,
                                                         Judge
          -v-

 FIDELITY PROPERTIES, INC. dba                           COMPLAINT
 FIDELITY NATIONAL COLLECTIONS,                          JURY DEMAND ENDORSED HEREON

                Defendant.
 ______________________________________

        Plaintiff, Francis E. Davis, for his Complaint against Fidelity Properties, Inc. dba Fidelity

National Collections (“Defendant”), states as follows:

                                      NATURE OF THE ACTION

   1.    Plaintiff brings this action seeking damages pursuant to the Fair Debt Collection Practices

Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”), stemming from Defendant’s unlawful collection

practices as outlined in this Complaint, infra.

                                     JURISDICTION AND VENUE

   2.    This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is therefore conferred upon this Court by 15 U.S.C § 1692k and 28 U.S.C. §§ 1331, 1337, as the

action arises under the laws of the United States.

   3.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Defendant transacts business

within the Northern District of Ohio and the events and/or omissions giving rise to the claims made

in this Complaint occurred within the Northern District of Ohio.
         Case: 4:21-cv-00285-DAP Doc #: 1 Filed: 02/03/21 2 of 6. PageID #: 2




                                               PARTIES

   4.    Plaintiff, Francis E. Davis (“Davis”), is a natural adult person residing in Warren, Ohio,

which lies within the Northern District of Ohio.

   5.    Davis is a “consumer” as that term is defined and/or used within the FDCPA.

   6.    Defendant, Fidelity Properties, Inc. dba Fidelity National Collections, is an Ohio

corporation in the business of collecting consumer debts on behalf of others within the State of

Ohio and throughout the United States. As such, Defendant regularly uses the mails and/or

telephone to collect, or attempt to collect, delinquent consumer accounts.

   7.    In its communications to consumers, Defendant identifies itself as a “debt collector.”

   8.    Defendant is a “debt collector” as defined by § 1692a(6) of the FDCPA.

   9.    Defendant acted through its agents, employees, members, successors, assigns, principals,

trustees, sureties, subrogees, representatives and/or insurers at all times relevant to this action.

                              FACTS SUPPORTING CAUSES OF ACTION

   10.   As Davis was reviewing his credit reports, he discovered multiple entries bearing

Defendant’s name reporting consumer medical debts originally incurred to Ohio North East Health

System in an active collection status (collectively, the “Debt”). Relevant pages from Davis’

Experian credit report, dated December 11, 2020, are attached to this Complaint as Exhibit A.

   11.   Davis also discovered that Defendant had updated its furnishing of the Debt to Experian

as recently as December 1, 2020. See Exhibit A.

   12.   On December 11, 2020, Davis accessed Defendant’s website to ascertain additional

information concerning the collection accounts appearing on his credit report and the Debt

Defendant was attempting to collect from him. A screenshot of one of Defendant’s webpages

accessed by Davis is attached to this Complaint as Exhibit B.


                                                   2
         Case: 4:21-cv-00285-DAP Doc #: 1 Filed: 02/03/21 3 of 6. PageID #: 3




  13.    During Davis’ access to Defendant’s website, Defendant identified itself to Davis as a

“collection agency” attempting to collect a “debt.”

  14.    Defendant attempted to collect the Debt from Davis during his accessing of Defendant’s

website, including stating, inter alia: (i) “This site provides a secure payment portal for making

online payments.”; (ii) “Please ensure you are paying the correct party.”; (iii) “Make a payment

using any of: . . . ”; and (iv) “This is an attempt to collect a debt. Any information obtained will

be used for that purpose.”

   15.    During Davis’ access to Defendant’s website, Defendant represented to Davis that it was

entitled to collect a “processing fee of 4.0%” from him if he chose to make a payment towards the

Debt via Defendant’s website (the “Processing Fee”). See Exhibit B.

   16.    The Processing Fee is not expressly authorized pursuant to any underlying written

contract or agreement between Davis and Ohio North East Health System.

   17.    After a reasonable time to conduct discovery, Davis believes he can prove that all actions

taken by Defendant as described in this Complaint, supra, were taken willfully and/or with

knowledge that its actions were taken in violation of the law.

                                             DAMAGES

   18.    In conjunction with Defendant’s adverse credit reporting concerning the Debt, Plaintiff

was misled by Defendant during his access to Defendant’s website.

   19.    Plaintiff justifiably fears that, absent this Court’s intervention, Defendant will continue

to use unlawful methods and/or means in its attempts to collect the Debt from him.

   20.    As a result of Defendant’s conduct, Plaintiff was forced to hire counsel and his damages

therefore include reasonable attorneys’ fees incurred in prosecuting this claim.




                                                  3
         Case: 4:21-cv-00285-DAP Doc #: 1 Filed: 02/03/21 4 of 6. PageID #: 4




   21.    As a result of Defendant’s conduct, Plaintiff is entitled to statutory damages, punitive

damages and all other appropriate measures to punish and deter Defendant and other debt

collectors from engaging in the unlawful collection practices described in this Complaint, supra.

                                    GROUNDS FOR RELIEF

                   VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                       15 U.S.C. §§ 1692e, e(2)(A), e(5), e(10), f and f(1)

  22.    All prior paragraphs are incorporated into this count by reference.

  23.    The FDCPA states, in relevant part:

                A debt collector may not use any false, deceptive, or misleading
               representation or means in connection with the collection of any debt.
               Without limiting the general application of the foregoing, the following
               conduct is a violation of this section: (2) The false representation of -- (A)
               the character, amount, or legal status of any debt; (5) The threat to take any
               action that cannot legally be taken or that is not intended to be taken; (10)
               The use of any false representation or deceptive means to collect or attempt
               to collect any debt or to obtain information concerning a consumer.

15 U.S.C. §§ 1692e, e(2)(A), e(5) and e(10).

               A debt collector may not use unfair or unconscionable means to collect or
               attempt to collect any debt. Without limiting the general application of the
               foregoing, the following conduct is a violation of this section: (1) The
               collection of any amount (including any interest, fee, charge, or expense
               incidental to the principal obligation) unless such amount is expressly
               authorized by the agreement creating the debt or permitted by law.

15 U.S.C. §§ 1692f and f(1).

  24.    Defendant violated 15 U.S.C. §§ 1692e, e(2)(A), e(5), e(10), f and f(1) by representing to

Plaintiff that he would be charged the Processing Fee if he chose to pay the Debt via Defendant’s

website. Defendant’s charging of the Processing Fee is not authorized per contract, statute or

otherwise and, therefore, Defendant was not legally entitled to collect it from Plaintiff. For

Defendant to represent otherwise to Plaintiff, as reflected on its website, constitutes a false,



                                                 4
        Case: 4:21-cv-00285-DAP Doc #: 1 Filed: 02/03/21 5 of 6. PageID #: 5




deceptive and/or misleading representation to the extent Defendant stated and/or implied that it

could legally collect such additional money from Plaintiff when, in actuality, it could not.

  25.   As set forth in paragraphs 18 through 21, supra, Plaintiff has been harmed as a result of

Defendant’s unlawful collection practices as described in this Complaint.

                                     PRAYER FOR RELIEF

    WHEREFORE, Plaintiff, Francis E. Davis, respectfully requests that this Court enter

judgment in his favor as follows:

         A.    Awarding Plaintiff actual damages, in an amount to be determined at trial, as
               provided under 15 U.S.C. § 1692k(a)(1);

         B.    Awarding Plaintiff statutory damages in the amount of $1,000.00, as provided
               under 15 U.S.C. § 1692k(a)(2)(A);

         C.    Awarding Plaintiff the costs of this action and reasonable attorneys’ fees, as
               provided under 15 U.S.C. § 1692k(a)(3); and

         D.    Awarding Plaintiff any other relief as this Court deems just and appropriate.


DATED this 3rd day of February, 2021.                Respectfully Submitted,


                                                        /s/ Geoff B. McCarrell
                                                     Geoff B. McCarrell (OH #0086427)
                                                     CONSUMER LAW PARTNERS, LLC
                                                     333 N. Michigan Avenue, Suite 1300
                                                     Chicago, Illinois 60601
                                                     (267) 422-1000 (phone)
                                                     (267) 422-2000 (fax)
                                                     geoff.m@consumerlawpartners.com

                                                     Attorneys for Plaintiff, Francis E. Davis




                                                 5
   Case: 4:21-cv-00285-DAP Doc #: 1 Filed: 02/03/21 6 of 6. PageID #: 6




                                     JURY DEMAND

Pursuant to FED. R. CIV. P. 38(b), Plaintiff demands a trial to a jury on all issues of fact.

                                                   /s/ Geoff B. McCarrell
                                                 Geoff B. McCarrell (OH #0086427)
                                                 CONSUMER LAW PARTNERS, LLC




                                             6
